 NEWPORT NEWS SHIPUIILDINGNewport News Shipbuilding & Dry Dock Companyand United Steelworkers of America, AFI-CIO-CLC. Case 5-CA-8953December 2, 1980DECISION AND ORDERMEMBE RS JENKINS, PENELIO0, ANDTRUESI)AI.EOn August 27, 1980, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect Standard DryWall Prod-ucts Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) Wehave carefully examined the record and find no basis for reversing herfindings.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Thisis a proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filedon October 20, 1977, a complaint was issued on May 9,1978, presenting allegations that Newport News Ship-building & Dry Dock Company, hereinafter referred toas Respondent, committed unfair labor practices withinthe meaning of Section 8(a)(3) and () and Section 2(6)and (7) of the Act. Respondent filed an answer denyingthat it committed the violations of the Act as alleged.Upon due notice, the case was heard before me at New-All dates are in 1977 unless otherwise indicatedport News, Virginia, on October 18 and 19, 1978. Repre-sentatives of all parties entered appearances and had anopportunity to participate in the proceeding.Based on the entire record, including my observationof the witnesses, and after due consideration of briefs andargument. I make the following:FINDINGS ANI) CONCLUSIONSI. JURISDICTIONRespondent, a Virginia corporation with principal of-fices in Newport News, Virginia, is engaged in the con-struction and repair of oceangoing vessels at the New-port News shipyard, the facility involved herein. Duringthe year preceding issuance of the complaint, a repre-sentative period, Respondent, in the course and conductof its business operations, sold and distributed productsvalued in excess of $500,000 of which it shipped directlyto points located outside the Commonwealth of Virginiaproducts valued in excess of $50,000.Respondent admits and I find that it is now, and hasbeen at all times material herein, an employer within themeaning of Section 2(2) of the Act. engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE AROR ORGANIZATIONThe Charging Party, the United Steelworkers ofAmerica, AFL-CIO-CLC, hereinafter referred to as theSteelworkers, is now, and has been during all times mate-rial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. FINDINGS ANt) CONCI.USIONSA. The 1s"ues1. Whether Respondent's supervisor, William Snow,promised benefits to Kathleen Owen conditioned uponher realigning her union activity and thereby violatedSection 8(a)(1) of the Act.2. Whether Kathleen Owen was assigned to performonerous work because she engaged in union activity onbehalf of the Steelworkers and was thereby constructive-ly discharged in violation of Section 8(a)(3) of the Act.B. BackgroundNewport News Shipbuilding & Dry Dock Companyoperates a large ship construction and repair facility inNewport News, Virginia. The Company employs ap-proximately 16,000 production and maintenance employ-ees who work on three shifts: 7 a.m.-4 p.m. (first shift orday shift); 4 p.m.-12 midnight (second shift); and 12 mid-night-7 a.m. (third shift or night shift). The riggers de-partment-department X-36-had approximately 800employees working on the first shift and 60-75 employ-ees on the third shift, those shifts involved in this pro-ceeding. For over 25 years, the Company's productionand maintenance employees had been represented by thePeninsula Shipbuilders' Association (PSA), an independ-ent union whose most recent collective-bargaining agree-ment with the Company was signed in February 1975253 NLRB No. 72543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was to remain in effect until June 20, 1978. In Janu-ary 1977, the Steelworkers was certified as the collec-tive-bargaining agent of the Company's ship design em-ployees. A strike and picketing by the Steelworkersbegan in April.2Early in 1977, the Steelworkers launched a campaignto replace the PSA as the production and maintenanceemployees' bargaining representative. The campaign wasintense with the Company publicly supporting the PSAover the Steelworkers and several unfair labor practiceviolations occurring.3An election was held in January 1978, and in October1978 the Steelworkers were certified by the Board as thebargaining representative of the production and mainte-nance employees.4During 1977, the Company had an agreement with theVirginia Employment Commission to hire and train acertain number of unskilled persons who were on wel-fare. This agreement was part of the Federal WIN pro-gram (Work Incentive Program) and consisted of referralof welfare recipients by the Employment Commission tothe Company's personnel office. Kathleen Owen was re-ferred to the Company pursuant to this program and washired on February 23, 1977. Prior to her commencingwork for Respondent, Owen was examined by the Com-pany's physician, who approved her for hiring with thenote: "obvious limitations on heavy lifting due to smallbody size." Owen listed hers:lf on the employment appli-cation as 5 foot 4 inches, 118 pounds. At the orientationmeeting for new employees on February 23, Owen andother starting employees were told that any employeewho was absent five or more consecutive working daysand who failed to notify the personnel office that shewas unable to work would be dropped from the Compa-ny's employment rolls and discharged. This rule wascontained in the collective-bargaining agreement in effectat that time.C. The Operative EffectsOn her first day of work, Kathleen Owen was assignedto be a painter in department X-33. Her duties consistedof using a grinder to grind off the rust on the hull ofships ("busting rust") and painting ships. Owen workedin this position for just under 5 months, at which timethe Company was laying off employees in departmentX-33. To avoid layoff, Owen, in July, requested a trans-fer to the riggers department, department X-36. In orderto transfer, Lyons told her she had to fill out a transferapplication, which she completed. On that applicationshe indicated that she did not mind the painting dutiesbut she disliked rust busting.Owen was transferred on July 11, along with roughly20 other employees, from department X-33 to depart-ment X-36. Owen was designated a "helper" and as-2 After the Company insisted to the point of impasse on altering thescope of that bargaining unit, the Steelworkers commenced a strike. Thestrike continued through September, and the Company's insistence washeld to violate Sec. 8(a)(5) of the Act. Newport News Shipbuilding andDry Dock Company, 236 NLRB 1637 (1978), 602 F.2d 73 (4th Cir. 1979).a Newport News Shipbuilding & Dry Dock Company, 236 NLRB 1499(1978).' Newport News Shipbuilding & Dry Dock Company. 239 NLRB 82(1978).signed to cleaning on the first shift. The duties of clean-ers in department X-36 included sweeping piers anddecks, pumping water, cleaning tanks and boilers, dust-ing, polishing, and muck racking. "Muck raking" in-volves cleaning the tanks underneath the engine room ofa ship by shoveling the accumulated "muck" into buck-ets and passing them out for disposal. The space wheremuck raking is done is small and requires the employeeto stoop while working. When muck raking, cleanerswear wet suits with boots and must stand in the mud asthey shovel. The buckets which the cleaners lift up andpass out weigh approximately 25-30 pounds. Muckraking is not performed on the new ships being con-structed at the yard, but only on ships in the shipyard forrepair. Employees assigned to cleaning in department X-36 do not perform muck raking on a daily basis, but onlyas needed. These employees spend a maximum of 10-15percent of their total working time performing muckraking.On her first day in department X-36, July II, Owenwas given the duty of cleaning and sweeping a pier.After working about 3-1/2 hours, Owen reached downto grab a piece of material that was lodged under a pipe.She lost her balance as she reached, grabbed what turnedout to be an unmarked steampipe, and burned her lefthand. Owen began crying. John Hudgins, general fore-man of department X-36, saw her, came over, and in-spected the burn, which looked serious to him. It blis-tered, but did not bleed. While Owen was crying shesaid that she did not know what she was going to do be-cause she did not want to stop work, as she needed thepay. Hudgins told her he would send her to the clinicand would put her on a light job temporarily.5When an employee of the shipyard is injured on thejob, Respondent has a longstanding policy of assigningthat worker where possible to either light duty work orrestricted duty work. As described by the Company'svice president and head of labor relations, D. T. Savas,light duty work means work that the injured employeecan perform with the injury present; restricted dutywork means that the injured employee is restricted inperforming certain tasks in their normal daily work,since otherwise the employee could further injure him orherself. The Company and the injured employee mutual-ly benefit from this policy, for the employee receives hisor her regular pay and thus does not have to rely on thelower paying state wrkmen's compensation program,and the employer gets at least some productivity fromthe employee, while minimizing its payments to work-men's compensation. An employee can be put on lightduty work in two ways. Under the most commonly usedmethod, the Company's medical department recommendsthe injured employee for light duty work after the in-s In her testimony, Owen denied that Hudgins had ever told her thatthe light job in the toolroom was to be temporary. She did not statewhether she had told Hudgins that she did not want to stop work be-cause she needed the pay. Based on my observation of the witness' de-meanor I credit Hudgins' testimony. This credibility finding is furthersupported by the fact that Lawrence lamerson, another injured employ-ee. testified that when he replaced Owen in the toolroom job in Septem-ber 1977, he was told by management that the placement was only tem-porary544 NEWPORT NEWS SHIPBUILDINGjured employee is treated at the Company's medicalclinic. That department sends a medical certificate to thepersonnel supervisor, stating that the employee should beput on light duty. The personnel supervisor then con-tacts the employee's head supervisor or foreman, andthey place the injured employee on light duty. Under thesecond method, one of the employee's supervisors, utiliz-ing his discretion, assigns an employee to light duty,even where there is no medical certificate. Under bothmethods of assigning an injured employee to light dutywork, the employee normally stays in the new positionuntil another employee is injured and placed in that samelight duty job. The shipyard has roughly 1,500 injuriesper year which result in the employee being placed onlight duty.An ambulance took Owen on July II to the medicalcenter and she spent about 2-1/2 hours there, where anurse applied some medicine, bandaged her hand, and re-leased her. Owen then returned to department X-36, re-porting to her supervisor, W. E. Smith, who told her tosee Hudgins. After asking Owen, who is right-handed,whether she knew how to write and had good penman-ship, Hudgins told her she would be making up somecharts for him and keeping the blackboard in toolroomone up to date.6For the rest of the day, she made per-sonnel charts, updated the blackboard, and answered thetelephone. On the first shift in department X-36 therewere about 800 employees and enough office work intoolroom one for several employees. On the third shiftthere were only about 75 employees and only enoughoffice work in toolroom one for I employee. DuringOwen's period of work there, there were two other em-ployees-George Clark, and Jimmie Roe-working inthat toolroom during the first shift.On July 12, the day following her injury, Owen re-ported to Smith, who told her to see Hudgins. Hudginstold her that she would again be working in the tool-room. After that day, Owen reported each morning di-rectly to Hudgins. Her duties in the toolroom were two-fold, picking up and delivering mail and running errands.In a typical day Owen would first go to the main officeto pick up mail and the employee check-in sheet. Nextshe would go to the North Yard, where she wouldrecord on the check-in sheet the attendance of employ-ees from their timecards and then deliver and pick upmail. Thereafter she would answer phones and performany errands that the supervisors needed done. Afterlunch Owen would again run errands, pick up and deliv-er the afternoon mail, and answer the phone.Owen had the bandage on her hand for 2 or 3 days;within about I week the burn had healed. The treatingnurse had not told her to return to the medical clinic orto see a doctor for a followup visit, and she received nofurther medical treatment for her hand. There was noform filed by the clinic recommending that Owen beplaced on a light duty job.I The Company has many toolrooms, which are used for storing andchecking out certain tools used by the workers. Some toolrooms are per-manent (used all year around), others are temporary (only used whenneeded due to the specific ship under construction or repair) Toolroomone is one of the three permanent toolrooms of department X 36.Owen continued in the toolroom job until she wastransferred in mid-September. When Owen started work-ing for Respondent as a production and maintenance em-ployee in February, she was paid $3.99 per hour; by July11, when she was transferred to department X-36, shewas making $4.19 per hour. While she was working intoolroom one from the afternoon of July 11 throughSeptember 20, Owen was paid the production and main-tenance employee wage of $4.19 per hour.During August and September when Owen was in thetoolroom job four other employees of department X-36suffered on-the-job injuries for which Respondent's medi-cal department recommended restricted duty work.Jones wrote on each recommendation "No restricted em-ployment available." In the same period, an employee atdepartment X-36 who suffered an on-the-job injury-Simmons-was recommended by the medical departmentfor light duty. He was assigned to light duty effectiveAugust 22.While working in the toolroom, Owen often stated toher fellow employees that she liked the toolroom job andpreferred it to the job of cleaner.7She told Hudgins sheliked the job and would like to keep it, and one timeasked him if she was doing a good job. He told her tokeep up the good work.On approximately September 13, Owen had her firstcontact with the United Steelworkers of America, whenshe had lunch with a Steelworkers organizer. Owen in-formed the organizer that she was interested in joiningthe Steelworkers in-plant organizing committee, and shewas allowed to join that committee. Between September13 and 15, Owen obtained the signature of a neighbor ona Steelworkers card. On Sunday, September 18, Owenattended her first Steelworkers meeting, at which theUnion stressed the need for the organizing committee to"come out of the woodwork" and let the people knowthey were organizers, because they wanted other em-ployees to sign authorization cards. The following day,September 19, Owen arrived at work around 6 a.m.,about an hour prior to the 7 a.m. starting time for hershift. The design employees' strike against the Companywas in progress, and those employees were picketing theCompany. Owen joined the picket line at the 42d Streetgate where she solicited employees to sign Steelworkersauthorization cards. Owen wore a button that said"Steelworkers Union" and she signed up one employee.As this employee was signing the Steelworkers authori-zation card, three supporters of the rival PSA unionmade anti-Steelworkers comments and attempted to seethe signing employee's name and department number.Owen reported to work around 6:30 a.m. As she wentthrough the gate, a PSA supporter followed her andstood outside the tool room for about 10 minutes.87 Owen also told Gloria Boswell, an employee in another toolroom ofdepartment X-36, that she was going to get married and after that shewas thinking about quitting.r Owen testified that during that morning she was in the main person-nel office of department X-36 when Anita Armstrong, head clerk of theoffice asked Owen if she had gotten involved with the Steelworkers.Owen allegedly replied, "I told her you're darn right It's my business aslong as I do it on my time and not Company time. there's nothing theyContinued545 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDDuring lunch that day, Owen returned to the 42d Streetgate and again walked with the picketers and handed outSteelworkers authorization cards. A PSA supporternamed Donna made anti-Steelworkers comments and"shadowed" Owen by following two steps behind her.The PSA supporter also "yelled" that Owen would nothave her job the next day. Owen reported back to workafter lunch, and did not hand out cards after work thatday.The next day, Tuesday, September 20, Owen reportedto work about an hour early and picketed and solicitedat the gate. Donna again shadowed Owen, and "yelled"that Owen definitely would not have her job that day.Owen saw three management personnel-Wilson, headof the department; Temple, a foreman; and Carrareo, asupervisor foreman-go through the gate while she waspicketing and soliciting. None of those three ever saidanything to Owen about her union organizing or unionactivities. Owen reported to work, and Hudgins about10:30 a.m. informed her that she was being sent back toher original assignment of cleaner, and that she shouldtrain Lawrence Jamerson who was going to replace herin the toolroom.Jamerson was an employee in department X-36 whohad sprained his ankle on the night of August 30. Theemergency room physician had told him at that time tostay off it for 48 hours and the medical department sur-geon on August 31 signed a form stating that Jamersonwas not able to resume work at that time. Jamerson re-turned to the medical clinic on September 8 to check onthe condition of his ankle, and was told to avoid repeat-ed climbing or prolonged walking for I week. Jamersonwas assigned, apparently on September 8, to the thirdshift in toolroom one to fill in for George Young, theregular office clerk, who was on vacation. Jamersonworked in the toolroom for about I week, at which timeGlenn Jones, supervisor of employee relations,learnedthat both Jamerson and Young, who had returned fromvacation, were working the third shift. Since there wasonly enough work during the night shift for one officeclerk, Jones and the third-shift foreman decided to keepYoung, the regular office clerk, on the third shift andassign Jamerson to the day-shift work in the toolroom.Jamerson worked a full day Friday, September 16, onthe third shift; he did not work Saturday, September 17,or Sunday, September 18. Some time prior to the morn-ing of Monday, September 19, Jamerson was notifiedthat he was being transferred from the third shift to thefirst shift work in toolroom one.9He reported for theday shift on Monday, September 19.could do." Owen testified that Armstrong said. "Well, just be careful."Owen later recounted the conversation as follows: " replied to Arm-strong, 'You're darn right I was I said it's my business, nobody else's.'She told me to be careful. and not to do it on Company time." Arm-strong testified that she never had such a conversation with Owen andthat she never discussed Owen's union activities. As this incident was notalleged as an 8(a)(1) violation, and the General Counsel has not estab-lished Armstrong's supervisory status, I find it unnecessary to resolve thisconflict in testimony9 Jamerson testified that to the best of his recollection he was notifiedon Friday, September 16, that he would be working on the first shiftMonday, September 19. He did state at one point that the Company givesI-day day notice if they are going to transfer the employee and 3 days'notice if they are going to assign an employee another shift. He laterApparently in mid-morning on Monday September 19,Hudgins received word from Jones that Jamerson hadbeen transferred to the day shift and that room had to bemade for him. At that time, Owen was no longer on theinjured list and, unlike Jamerson, did not require a limit-ed work assignment. By Tuesday, September 20, Hud-gins had decided that Owen must be taken out of thetoolroom to make space for Jamerson, and Hudgins soinformed her around 10:30 a.m. that morning. Owenbecame quite upset °and cried. After crying, sheshowed Jamerson what his duties would be on thisshift.' She then told Hudgins she was sick and wenthome for the rest of the day.The following day, September 21, Owen reported toHudgins, who assigned her to a crew of cleaners underForeman Temple. Temple assigned her to work with em-ployee Knight, also a cleaner, pumping and drying waterout of a drain in the hold of a ship. The drain of the shiphad cracked and leaked, so Owen and Knight used apump to suck most of the water out of the drain, andthen used paper towels to dry up the remaining waterand plug the leaks. The welders who were supposed toseal the leaks did not arrive on time, so Owen andKnight had to repeat the job. On September 22 and 23,Owen was absent from work. On the next workday-Monday, September 26-Owen reported to work earlyand passed out Steelworkers cards at the gate. Donna, aPSA steward, who had previously "shadowed" Owen,was present. Owen testified that Donna told Owen, "See,PSA did get your job. The Steelworkers aren't going tohelp you now." Owen reported to work, and Temple as-signed her to work with Knight again, pumping anddrying water out of the ship. While in the hold that day,according to Owen, Knight told her that it was unusualfor a girl to be down in the hold like that.Owen further testified that in the afternoon of the Sep-tember 26 William Snow, a supervisor in the ship repairsdepartment, came down into the hold of the ship whereshe was pumping water, talked with her a while, andthen asked her to go out to dinner. Owen testified thatSnow then made a statement to her which she describedas follows at various times in her testimony:He told me, if I dropped the Steelworkers unionthat, if I represented PSA, that he could get my jobback in the tool room; he told me, well, in otherstated that the Company only gives 24 hours' notice prior to changing anemployee's shift In any case. Jamerson reported to work on Monday,September 19, for the day shift and thus must have been notified of thechange in shifts prior to Monday morning. On his first day on the firstshift, Jamerson wore a PSA insignia on his hat."' Owen testified that at this point she "yelled at [Hudgins] I thoughtyou was a decent man. That, why would you let PSA buy somebody'sjob. He refused to answer any of my questions." In his testimony, Hud-gins denied that she had made these statements As Owen's accusationswould not establish Respondent's motive. I find it unnecessary to resolvethis conflictI HBecause of this injury. Jamerson was unable to undertake the maildelivery and, at first, the errand-running duties which Owen had per-formed while in the toolroom. Jane Van Skoya, who delivered mail andran errands in another part of the shipyard, was assigned to the mail de-livery and errand-running duties of toolroom one after Owen was trans-ferred. These duties took up roughly 50 percent (4 hours) of Van Skoya'snormal working day54h NEWPORT NEWS SHIPBUILDINGwords that if I, that he could get my job back if Iwent with PSA; and he told me more or less if Idump the Steelworkers and join the PSA he couldpull some strings and get my job back.Owen testified that she merely replied that she was notinterested in going with the PSA and that this was theonly conversation that she had with Snow that related toher Steelworkers activities. On September 28, accordingto Owen, Snow again came down in the hold, this timewith some coffee, and again asked her out. Owen furthersaid that, both times Snow came down into the hold,Knight was not present.In contradiction, Snow testified that he never madeany statement to Owen about getting her toolroom jobback or about her union activities. Indeed, he testifiedthat he had been married for over 15 years, had not metOwen, and did not remember seeing her prior to the1978 unfair labor practice hearing.Owen was absent from work on September 27. OnSeptember 28 she again worked with Knight pumpingand drying out water. Owen testified that Snow againcame down into the hold of the ship where she wasworking and asked her to go out socially. She again de-clined. Owen was absent on September 29. On Septem-ber 30, Temple's cleaning crew was assigned to "muckraking" a ship. Owen, along with the rest of the crew ofseven to eight employees, shoveled mud and lifted it outof the hold of the ship. While muck raking that morning,Owen told the person working next to her-CherylLynn McCray-that she did not like the job, she did notlike the mud, and was not going to do it. 2After a totalof approximately 3 hours of muck raking Owen reportedherself as sick and left work.Owen never returned to work. Owen had no furthercontact with the Company until roughly October 10,when she telephoned Jones and told him that she wasquitting. She gave as her reasons the working conditionsand harassment. Jones responded that her quitting wasfine with him.Sometime after her last day of work at the Company,Owen went to Hudgins' house to pick up some clothingof his deceased wife, which Hudgins had told her wouldfit her and that she could have. 3By letter of October 26 the Company officially noti-fied Owen that it had terminated her employment on Oc-tober 14 for "unsatisfactory attendance."12 Between September 20 and that morning, Owen also made the otherstatements regarding her work assignments. In one, she told HerbertHolt, who worked in a toolroom, that she did not really like the cleaningwork and wanted her job back in toolroom one. The other statement wasmade while talking with Jamerson, to whom she said she did not like thecleaning job and was thinking about quitting. Owen testified that whilemuck raking she never told any employee that she was going to quit. Butshe did concede that she probably said something close to it such as "I'mnot going to do this work or I don't like it," which is exactly whatMcCray testified that Owen said.13 Owen testified that when she was at Hudgins' house "I used the op-portunity to voice my opinion of how raunchy I thought the shipyardwas to let the PSA buy a job like that And he didn't say anything aboutit." In his testimony, Hudgins denied that she made the statement. Forthe reason slated in fn 0. upra, I find it unnecessary to resolve this con-lictD. Analysis1. The 8(a)(1) allegationThe General Counsel contends that Respondent violat-ed Section 8(a)(l) of the Act when Supervisor Snow onthe afternoon of September 26 came down into the holdof the ship where Knight and Owen had been assignedto pump and dry out and told Owen, inter alia, that shecould be reassigned the toolroom job from her cleaningjob if she would support the PSA. The General Counselalleges that Respondent thereby interfered with, re-strained, or coerced Owen in the exercise of her Section7 rights by promising benefits conditioned upon realign-ing her union preference.I resolve the specific contradiction in the testimony ofOwen and Snow with respect to her job assignment andher union activity by crediting Snow's denials. Therewas no indication in the record that Snow supported thePSA over the Steelworkers, or that Snow was engagedin an attempt to persuade Steelworkers supporters toswitch their allegiance to the PSA. Significantly, accord-ing to Owen, both times that Snow assertedly talkedwith Owen, Knight, who was assigned to the exact sametask working with her, was not present, even though itwas during working hours. Such an absence of a likelywitness, without explanation, raises serious credibilityquestions. Based on all these circumstances, and my ob-servation of the witnesses' demeanor, I find that the al-leged 8(a)(1) violation has not been proven.2. The 8(a)(3) allegationThe thrust of the General Counsel's contention in thiscase is that Respondent violated Section 8(a)(3) in that itconstructively discharged Owen by reassigning her fromthe toolroom to the cleaning duties, especially muckraking, and conditioning her return to the toolroom onher supporting the PSA. As indicated. infra, the evidenceoffered in support of the latter has been found unreliable.However, this credibility determination is not dispositiveof the contention.To establish a constructive discharge, the GeneralCounsel must prove two elements. "First, the burdensimposed upon the employee must cause, and be intendedto cause, a change in his working conditions so difficultor unpleasant as to force him to resign. Second, it mustbe shown that those burdens were imposed because ofthe employee's union activities." 4 The question iswhether the totality of the evidence shows that the em-ployee was assigned, for a discriminatory reason, towork which was so intolerable or undesirable that theemployee had no choice but to quit.'5For a finding of discriminatory motivation, the Gener-al Counsel relies heavily on the timing of the events. Heargues that, although Owen was initially temporarily as-signed to toolroom light duty when she burned her handperforming cleaning work, her hand had healed soonafter the July 11 injury, and she had remained in theI' Crstal Princeton Refining Co.. 222 NLRH 10(8. 1(t)6 ( 7hl't Pancuape Corp.. 231 NIRB 693 (1977): .6I93lgtimr 4lrd and Cu , (o.160 NLRB 1729. 1742 (19661. enfd in part 385 2 7i (h (Clr 16h71547 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDtoolroom job until the middle of September, thereby in-dicaling that her assignment was no longer related to herinjury. liHe points out that it was only after openly sup-porting the Steelworkers by soliciting for them on Sep-tember 19 and 20 that Owen was suddenly pulled out ofthe toolroom job and sent back to work as a cleaner.However, suspicious circumstances are not sufficient toestablish an 8(a)(3) constructive discharge violation.'6While it is true that Respondent took an open positionfavoring PSA over the Steelworkers and that Owen didnot assume a low profile in her activities for the latterunion, the record as a whole does not warrant a conclu-sion that Respondent acted in retaliation for that activity.Initially, I find, contrary to the General Counsel's con-tention, that Owen's assignment to the toolroom job wastemporary and not permanent. Had the assignment ofOwen to the clerical duties of toolroom one been on apermanent basis she would have been paid under theclerical employees' wage scale contained in the collec-tive-bargaining agreement which provided for a lowerhourly wage for clerical workers than that of productionand maintenance employees. Moreover, the uncontradict-ed testimony establishes that the Company, as a majorrecipient of Federal contract funds, was required by De-partment of Defense regulations to post openings for per-manent jobs, and to follow competitive job selection pro-cedures, in determining who would get the posted posi-tion. Thus compliance with the Defense Department'sregulations would have necessitated the posting of all theCompany's hundreds of light duty job openings if suchplacements were on a permanent basis. Instead, lightduty work assignments, including Owen's, are notposted. We will not assume there was a violation of De-partment of Defense regulations but rather conclude thatthe assignments are temporary, as testified to by Savas.Further, if injured employees were assigned to theselight duty positions on a permanent basis, the very pur-pose of the Company's policy would be defeated and theopportunity for light duty employment would quickly bedestroyed. Finally, the fact that Hudgins initially toldOwen that the job would be temporary and neverchanged this advice, together with Hudgins' statement toJamerson, upon the latter's assignment to the first shift,that he would only be in the toolroom on a temporarybasis, lends further support to the finding that Owen's as-signment was not permanent.However, the General Counsel contends that Re-spondent's reassignment of Owen was not made pursuantto the Company's normal procedure. He points out thatprior to her union activity, Owen was not assigned backto her cleaning duties even though her injury had longsince healed and several other employees had been in-jured on the job who could have replaced her in thetoolroom. Specifically, between the time Owen's handhad healed (roughly July 18) and Jamerson's assignmentto her position on the first shift, September 19, fourother employees of department X-36 who had sustainedon the job injuries and whom Respondent's medical de-partment recommended for "restricted" employmentwere denied such employment because, as Jones wrotei Cddll-Burns .1g. o,.. Itn., 222 NLRI 488 (1976)on their medical slips, "No restricted employment [was]available." The uncontroverted testimony of Savas re-veals that "light duty" work and "restricted duty" workare different types of injury-related employment. Theevidence reveals that the one employee of departmentX-36 who, during this period, was recommended for"light duty" work-an employee named Simmons-wasassigned to light duty work on August 19. The GeneralCounsel has not established that any of the four employ-ees denied "restricted duty" assignment could have per-formed the "light duty" work assigned to Owen; i.e.,that they knew how to write and had good penmanship,two qualifications which Owen was required to meetprior to her being assigned to the toolroom light dutyjob. I perceive in these circumstances no particular de-parture from company policy and no support for a find-ing of unlawful motivation.Nor does the evidence establish that Respondent hadknowledge of Owen's pro-Steelworkers preference or ac-tivity when it made the decision to assign Jamerson from"light duty" work in toolroom one on the third shift tothe same class of work on the first shift, and thereby setin motion the reassignment sequence which affectedOwen's tenure in her temporary light duty assignment.'?That decision was made and communicated to Jamerson,who worked the night shift on Friday, September 16,sometime prior to Monday, September 19, the morninghe reported to toolroom one on the day shift.'8Owendid not engage in any pro-Steelworkers activities ofwhich Respondent could reasonably be held to haveknowledge prior to September 19. As noted above, itwas not until the morning of September 19 that Owenfirst mingled with those on the picket line soliciting sig-natures for the Steelworkers. I find that the natural se-quence in the application of Respondent's light duty as-signment policy rather than any union activity of Owenwas the catalyst for Owen's reassignment and return toher normal job duties on the cleaning crew. According-ly, I find that the General Counsel has failed to prove bya preponderance of the evidence that Respondent's as-signment of Owen from her toolroom job back to herregular cleaning duties was motivated by Owen's pro-Steelworkers activities.The General Counsel has also failed to prove thesecond element required for a finding of constructive dis-charge; namely, that Owen's assignment to the cleaningduties was so difficult or unpleasant as to force her toquit. Owen had requested transfer in July into depart-ment X-36 when she was faced with possible layoff fromher original painting job in department X-33. That re-quest was granted by Respondent, and Owen was trans-ferred on July 11 to her permanent position as a helperin department X-36, where she was assigned to cleaning.All the tasks which Owen was assigned to as a cleaner in17 Jamerson's addition to the staff in toolroom one for the day shiftresulted in an extra worker on that shift. Since Owen, who worked hatshift, was no longer injured and her services there were no longerneeded. udgins assigned her back to her regular cleaning duties in de-partment X- 36.I' See fn 9, upra.548 NEWPORT NEWS SIPBUII I.)INfGdepartment X-36 were normal job assignments which allcleaners were expected to, and did, perform.Owen was assigned to two jobs between her last dayin the toolroom job-September 20-and her last day ofwork-September 30. On September 21, Owen wasgiven her first assignment; pumping and drying waterfrom the hold of a ship. This activity was an ordinaryone, which cleaners in department X-36 often per-formed. Moreover, Owen was not forced to perform thisduty alone; another cleaner in the department, Knight,was assigned to work with her on the job. Owen was as-signed this same type of duty on September 21, 26, and28. She was absent from work on September 22, 23, 27,and 29, September 24 and 25 being the weekend.On September 30, Owen was given her second assign-ment: muck raking a ship. Muck raking is admittedly adirty, unappealing task.'9However, two factors militateagainst finding that the assignment was such as to consti-tute a constructive discharge when Owen quit after per-forming the task for a total of only 3 hours. First, muckraking is a routine activity for cleaners in department X-36. It is one which cleaners know they are expected toperform, one which most every cleaner is assigned to atone time or another, and one which, when assigned, thecleaners-other than Owen-performed without quitting.Second, Owen was not assigned to this work alone. Onthe contrary, an entire cleaning crew of seven or eightemployees was down in that ship with her on that day,performing the exact same task of shoveling mud intobuckets and lifting the buckets out of the hold of theship. Nor was it unique or unusual that a female was as-signed to muck raking. The uncontroverted testimony ofCheryl Lynn McCray, a cleaner in department X-36who worked directly next to Owen while muck rakingon September 30, establishes that four of the seven oreight cleaners assigned to muck raking on that ship onthat day were female. Besides Owen, female employeesScott, Arrington, and McCray were all on the crewmuck raking on that ship on September 30. Owen wasthus not singled out to perform work under conditionsany different from that of the other cleaners.20And "themere fact that the work was unpleasant and undesirablelo There is no specific claim that Owen was physically incapable ofperforming the muck raking. Respondent's physician's note on Owen'semployment application that she had an obvious limitation on liftingheavy objects did not specify any particular weight which would exceedOwen's physical capabilities When faced with lifting the 25--30 poundbuckets of mud on September 30, Owen never indicated to her supervi-sors-either by refusal, objection. or even a statement-that such liftingmight be too much for her Under these circumstances, I cannot, and donot, find that the lifting of 25-30 pound buckets by a healthy 19-year-oldfemale of 118 pounds constituted an activity beyond her physical abilities10 In Caddell-Burns Mfg. Co., Inc.. 222 NLRB 488 (19761, enfd 551F.2d 299 (2d Cir 1976), the Board, in upholding the Administrative LawJudge's determination that the employer had not constrtuctively dis-charged employee Davis, stated:While it is true that Davis was, fron time to time. assigned unde-sirable jobs, the record hows that such assignments were made toall employees on a rotating basis Thus. Respondent's other cmplo-ees had at one time or another performed these tasks There is noth-ing in the record which would show that Davis was unlasfulls sit-gled outis not sufficient to render this assignment of duties a conl-structive discharge."2tThe real reason for the termination of Owen's employ-ment with Respondent was not any singling out of Owenfor intolerable work conditions, but Owen's disappoint-ment and resentment at being reassigned from the tempo-rary clerical work, which she liked, back to her regularcleaning job. As both Owen and other workers testified.Owen did not like the cleaning job and preferred theclerical duties in the toolroom. Owen was absent for fourof the first seven working days after she was transferredback to her cleaning position. Owen particularly dislikedthe muck raking. Shortly after they began to muck rake,O)wen told McCray, who was muck raking next to her.that she did not like the job, did not like the mud, andwas not going to do it. After only 3 hours of muckraking, Owen acted on that statement. She left the ship,walked off the job, and quit.22None of the other em-ployees on the crew, including the other females, quit.The General Counsel maintains a constructive dis-charge can be found irrespective of whether the duties ofthe job which the employee was assigned to were alsoperformed by others. The one case which the GenecralCounsel cites in support of that claim does not fulli en-dorse that proposition and is quite distinguishable frontthe case at hand.23And the cases which the ChargingParty cites do not persuade me that Owen was construc-tively discharged.2421 R R J W:l Morrtil/ (Ipant. 440) 1 2di 455 45 ' (7thl (1971)22 t has nil sIglilance other han perhaps for Repi. ntlnt's fulurereference hat the offiilal itrnmlitio nolti ce o ()% e I gie xeis Ie hib-sence as Ihe reaison2. The ieneral Colunsel cites '.St , i tlltr/ln ( rmpani / Brtd it,i.Neit Jerwy .Inc. 235 NLRIt 745, 750 ( 178}, for tis conlellhitii In ro-E[. the empl. ee als Iransferr,'d hs the colrnpani \ icc prsildelrn tronlhis Iob as a cleanup man i a iarehaus toi a job :itlnlg aind tranlplant-ing roses orl a farm, alnd a conlstruclvc itsciharge sas fulnd I he factthat tither employees hadi from ime tio im ue rkl a the farm isas heldto be nt determinative, in that this instanc ;as the first 1111e tail nl anagement sent an employee to vuork i the farm usit out trh flarn manag-er's requeslt the work which this cmplosee perfrilted at the faril cul-ting and transplanting of rses- was nit needed at the itie;r and lthetransfer occurred in February at a timne uhher the lemperallulre aI be-tween 15 and 35 degrees Fahrenheit, with the grounid frocn aid Ithustransplanting of roses an impossibility Nne of those factors is presentl IliOwen's case This is not the first time an emplosee ias transferredl t thejob in question; the work which Owen as assigned to performl u asneeded at the time: and the transferred-to work was not Icapable fbeing performed due to tempe-ature or ay olther acitr.24 The Charging Party cites fiour cases One, ,onr(e Auto EquipmentCompany. 159 NLRB 613 (1966). enfd 392 F2d 559 (5tl Cir 1tih).states that discriminatory transfer of a employee to work vhsich lie orshe is physically incapable of performing cal cnstitute a otillrlrlit.discharge As discussed above, Owen was nt pbhsscally illcapable ofperforming the duties f a cleaner The second cse. a pial I/l,r(Poer A.sociation, 171 NL RH 262 1968), iled assginenits of Ihrectree surgeon crew employees One assignmenl u vl a of a ground Irilnliiterwho had never climbed and who the emplioer kew couldI I tI hilh. totree climbing one was of a tree climber to 2 straight weeks of tree cliih-ing, though the employer knew none culd cinih fr 2 sralghlt week ilthe hot weather present at the tinei anld ni1e as of a true clirllhber tgrotund trimming, a job he had never perfirnrme ad ad hich lie did itknow huw to do O()uwen as not assigned ti u rk l. tich sIhe dI notllknow hw tIo. or could noit, perfirm The third case cilted .5.t I -.ISor.inc. 225 N RB 7 (1 76). ivol:ed a Ienitwliin of ,lan clplice fron acashier t ne stire io ai shelf siicker at another slore ()I s crl's ssigllenltCwamluclrlld54'~ DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude and find that the preponderance of thecredible evidence fails to support the allegation that Re-spondent constructively discharged Owen by assigningher to the duties of cleaning, and in particular muckwas not a dellotion The fourth and final case cited, Packerland Packing(ompanv, Inc, 203 NLRB 198 (1973), arose when the employer trans-ferred three employees from city truckdriving jobs to work in the boningroom and loading dock T'wo of the employees aggravated previous inju-ries by working in those positions None of the employees had been as-signed to boning or loading previously Owen had been assigned to thecleaner job prior to her injury, and she did not aggravate any injury byher work in September as a cleaner. None of the cases relied on by theCharging ';arty stand for the broad proposition for which they are citedAnd all (if them involve situations significantly different from the case athandraking, in violation of Section 8(a)(3) and (1) of the Act.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I issue the following recommend-ed:ORDER25It is hereby ordered that the complaint herein be, andthe same hereby is, dismissed in its entirety.25 In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections heretoshall be deemed waived for all purposes.55()